Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 2009, which ruled that claimant was ineligible to receive emergency unemployment compensation benefits.
Claimant successfully sought unemployment insurance benefits for a benefit year beginning in February 2008, which were paid for the full duration permitted (see Labor Law §§ 521, 590 [4]). Thereafter, he received emergency unemployment compensation (hereinafter EUC) benefits, which were paid to individuals who had “exhausted all rights to regular compensation under the [sjtate law or under [fjederal law with respect to a benefit year” (Pub L 110-252, tit IV, § 4001 [b] [1], 122 US Stat 2323). At the end of that benefit year, claimant reapplied— effective February 23, 2009 — for unemployment insurance benefits and was found to have a valid original claim that entitled him to renewed regular benefits, albeit at a rate substantially lower than that paid in the previous year (see Labor Law § 527). The Unemployment Insurance Appeal Board ultimately determined that claimant was not entitled to ongoing EUC benefits because of his renewed eligibility for regular benefits, and claimant appeals.
We affirm. As a matter of federal law, federally funded EUC benefits are only available when a claimant’s right to receive regular benefits under state law is exhausted, such as where he or she “has received all regular compensation available to such individual based on employment or wages during such individual’s base period” or “by reason of the expiration of the benefit year with respect to which such rights existed” (Pub L 110-252, tit IV, § 4001 [c], 122 US Stat 2323). While claimant here *1124exhausted his right to regular benefits in the prior benefit year, he had renewed eligibility for benefits in the next, and the Board properly determined that he was . not entitled to ongoing EUC benefits as a result (see e.g. Matter of Plapinger [Ross], 53 AD2d 931 [1976]; Matter of Swyer [Levine], 52 AD2d 707, 708 [1976]).
Spain, J.P., Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.